Citation Nr: 0811120	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from April 1960 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned at a hearing held at the RO in August 2007.  The 
Board remanded this case in November 2007 for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, the Board must remand this case again.

The veteran did not, in connection with his duodenal ulcer 
claim, mention that he was in receipt of disability benefits 
from the Social Security Administration (SSA).  

Development undertaken while the case was in remand status 
resulted in the acquisition of VA treatment records for 
December 2003 to September 2006.  Those records contain an 
April 19, 2005, entry which documents the veteran's assertion 
that he had been in receipt of SSA disability benefits for 8 
years.  The entry did not specify the basis for the receipt 
such benefits.  The record shows that the veteran has several 
nonservice-connected disorders which likely affect his 
employment, including a seizure disorder and end-stage 
glaucoma.

Although the veteran has not alleged that any records for him 
held by SSA are pertinent to the instant appeal, the United 
States Court of Appeals for Veterans Claims (Court) has held 
on a number of occasions that, as a general matter, where VA 
learns the veteran is in receipt of disability benefits from 
the SSA which may be relevant, VA is obligated to obtain 
records from that agency associated with the receipt of such 
benefits, as well as the determination on which those 
benefits are based.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-71 (1992); Baker v. West, 11 Vet. App. 163, 169 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).   

Consequently the Board will remand this case to obtain any 
pertinent records in the SSA's possession.

The Board understands the veteran's frustration with the 
length of time involved in resolving the issues concerning 
his duodenal ulcer disease.  Regrettably, the Board first 
became aware of his receipt of SSA disability benefits after 
the November 2007 remand.  In order to provide the veteran 
with the assistance in obtaining Federal records to which he 
is entitled, further remand of his case is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to attempt to obtain a copy of any SSA 
decision awarding or denying the veteran 
disability benefits, a copy of the 
medical records upon which the award or 
denial was based, and a copy of the 
records associated with any subsequent 
disability determinations by the SSA. 

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

